           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

DAVID ANDREW CARTER
ADC# 551314                                               PLAINTIFF

v.                    No. 5:18-cv-302-DPM-JTR

WENDY KELLEY, Director, Arkansas
Department of Correction; DARRYL
GOLDEN, Warden, Delta Regional Unit,
ADC; LINDA DYKES, Deputy Warden,
Delta Regional Unit; and PERCY ARNOLD,
Major, Delta Regional Unit, ADC                       DEFENDANTS

                               ORDER
     Unopposed partial recommendation, NQ 7, adopted.      FED.   R. CIV.
P. 72(b) (1983 addition to advisory committee notes). Carter's claim
against Kelley and his official-capacity claims against Golden, Dykes,
and Arnold are dismissed without prejudice. Carter may proceed with
his inhumane conditions of confinement claim against Golden, Dykes,
and Arnold in their individual capacities. Carter's motion for a
temporary restraining order, NQ 6, is denied.
     So Ordered.




                                      D.P. Marshall Jr.
                                      United States District Judge
